Citation Nr: 0834383	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-14 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of use of the right foot.

2.  Entitlement to special monthly compensation based on the 
loss of use of the left foot.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance.

4.  Entitlement to special monthly compensation based on 
housebound status.

5.  Entitlement to earlier effective dates for the grant of 
service connection for right and left lower extremities, 
right shoulder impairment, and a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1953 to July 1953, 
and from September 1955 to March 1956.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and April 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

A May 2003 rating decision, in pertinent part, granted 
service connection for the right and left lower extremities, 
effective September 20, 2001, right shoulder impairment, 
effective June 24, 2002, and entitlement to a TDIU, effective 
June 24, 2002.

An April 2004 rating decision, in pertinent part, denied 
entitlement to special monthly compensation based on the loss 
of use of the right hand, the right foot, left foot, and 
entitlement to special monthly compensation based on the need 
for aid and attendance and/or housebound status.

The April 2004 rating decision also granted special monthly 
compensation for the veteran's spouse based on the need for 
aid and attendance, effective February 5, 2004.  A February 
2005 rating decision determined that the effective date for 
the grant should be February 4, 2004.  

An April 2006 rating decision determined that the effective 
date for the grant of service connection for the right and 
left upper extremity disabilities should be August 31, 2000.

A June 2007 rating decision determined that the effective 
date for the grant of special monthly compensation for the 
veteran's spouse based on the need for aid and attendance 
should be May 21, 2003.  In correspondence dated in July 
2007, the veteran's representative indicated that the veteran 
agreed with the May 21, 2003 date assigned.

In August 2007 the veteran's private attorney indicated (to 
the RO) that she no longer represented the veteran, and the 
RO informed the veteran in correspondence dated in August 22, 
2007, that the veteran's attorney had been removed as his 
Power of Attorney effective the date of the August 22, 2007 
letter.


FINDING OF FACT

In correspondence received in September 2007, the veteran 
requested withdrawal of all pending appeals.


CONCLUSION OF LAW

As the veteran has withdrawn his Substantive Appeal as to the 
claims of entitlement to special monthly compensation based 
on the loss of use of the right foot, entitlement to special 
monthly compensation based on the loss of use of the left 
foot, entitlement to special monthly compensation based on 
the need for aid and attendance, entitlement to special 
monthly compensation based on housebound status, and 
entitlement to earlier effective dates for the grant of 
service connection for right and left lower extremities, 
right shoulder impairment, and a TDIU, the Board has no 
further jurisdiction in those matters.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received in July 2007, the veteran's 
representative indicated that the veteran wished to withdraw 
all pending appeals.  In correspondence received by VA in 
September 2007, the veteran requested that all his appeals be 
dropped.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In correspondence received and dated in September 2007, the 
veteran requested withdrawal of all pending appeals (the 
appeals listed on the title page of this decision).  Hence, 
there remains no allegation of error of fact or law for 
appellate consideration; the Board has no further 
jurisdiction, and the issues of entitlement to special 
monthly compensation based on the loss of use of the right 
foot, entitlement to special monthly compensation based on 
the loss of use of the left foot, entitlement to special 
monthly compensation based on the need for aid and 
attendance, entitlement to special monthly compensation based 
on housebound status, and entitlement to earlier effective 
dates for the grant of service connection for right and left 
lower extremities, right shoulder impairment, and a total 
rating based on individual unemployability due to service-
connected disability (TDIU) must be dismissed without 
prejudice.


ORDER

The appeal is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


